On Motion for Rehearing.
Defendant in error has called our attention to the fact that, while there is no order striking out plaintiff in error’s plea to the jurisdiction of the court of North Dakota, there is a notation that the trial court did not permit such plea to be read to the jury, and that he excluded testimony on this subject; that for this reason defendant in error did not develop his testimony on the question of jurisdiction of the North Dakota court. Under such circumstances we were probably in error in here rendering this cause.
Defendant in error contends that we should not have considered Price’s assignments of error, as the record does not show that a motion for a new trial was filed or acted upon by the trial court. This contention is made for the first time in its motion for a rehearing.
 Where the trial court withdraws the case from the consideration-of the jury and gives- an instructed verdict, the loser in the trial court need not file a motion for a new trial. The purpose of a motion for a- new trial is to ¿ive the trial court an opportunity to pass upon questions that he has not theretofore had an opportunity to pass upon.. Where the court instructs a verdict, the case stands on the same footing as cases tried before the court without a jury, so far as the necessity for filing a motion for a new trial is concerned. Article 1844, R. C. S. 1925, as amended by Acts 1931, 42d Leg. p. 117, c. 75, § 1 (Vernon’s Ann. Civ. St. art. 1844); Egan v. Lockney Farmers’ Co-op. Soc. (Tex. Com. App.) 284 S. W. 937; Phillips Petroleum Co. v. Booles (Tex. Com. App.) 276 S. W. 667.
The motion for a rehearing is granted to the extent that judgment will not be here rendered, but the judgment of the trial court will be reversed and the cause remanded.